Case 2:15-cr-20309-MFL-EAS ECF No. 49, PageID.243 Filed 12/17/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                          Case No. 15-cr-20309
                                                Hon. Matthew F. Leitman
v.

MICHAEL PIAR,

          Defendant.
__________________________________________________________________/

         ORDER DIRECTING ATTORNEY CLAUDE CHAPMAN
                 TO FILE SUPPLEMENTAL BRIEF

      On May 21, 2020, Defendant Michael Piar submitted a pro se letter to this

Court requesting compassionate release. (See Letter, ECF No. 43.) On October 5,

2020, the Court appointed counsel for Piar. (See Order, ECF No. 47.) On October

10, 2020, attorney Claude Chapman filed an Appearance on Piar’s behalf. (See

Appearance, ECF No. 48.) The Court directs Chapman to file a supplemental brief

in support of Piar’s request for compassionate release by January 11, 2021. The

Government may respond by January 25, 2021.

      IT IS SO ORDERED.

                                    s/Matthew F. Leitman
                                    MATTHEW F. LEITMAN
                                    UNITED STATES DISTRICT JUDGE


Dated: December 17, 2020

                                      1
Case 2:15-cr-20309-MFL-EAS ECF No. 49, PageID.244 Filed 12/17/20 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 17, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
